Citation Nr: 9924690	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  98-04 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


REMAND

The appellant had active military service from August 1954 to 
August 1957.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama, which denied service connection 
for a nervous condition.

In June 1999, a videoconference hearing was held before the 
undersigned, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 1999).

Additional evidentiary development is needed prior to further 
disposition of this claim.

First, the appellant's service medical records are not 
available from the National Personnel Records Center (NPRC).  
It is presumed that such records were destroyed in the fire 
at that facility in 1973.  NPRC requested that the appellant 
complete National Archives Form 13055, so that a search of 
alternate sources could be conducted.  The RO did not ask the 
appellant to complete this form, which is necessary in a 
situation such as this where the service medical records are 
missing.  The RO should therefore ask the appellant to 
complete Form 13055 and thereafter provide it to NPRC, so 
that a search can be made for any of the appellant's records. 

Second, the appellant has submitted evidence showing that he 
participated in a study entitled "Human Engineering 
Evaluation of Prototype Field Decontamination Kit" in July 
1957 at the Army Chemical Center in Maryland.  The Department 
of the Army advised him that historical data on this study 
might be available from the United States Army Chemical 
Center or the United States Army Chemical & Biological 
Defense Command.  The RO did not request information from 
either of these facilities.  Since information may be 
available that supports the appellant's contentions, attempts 
to obtain such evidence are warranted.

Third, the appellant testified that he continues to receive 
outpatient treatment at the VA Medical Center (VAMC) in 
Tuscaloosa, and he was also hospitalized at that facility in 
December 1998.  The latest VA treatment records associated 
with the claims file are dated in May 1997.  VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession, and these records must be 
considered in deciding the appellant's claims.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the RO 
must obtain these records.

Fourth, the report of psychological testing conducted at the 
VAMC in December 1996 showed a history by the appellant of 
receiving treatment for depression in 1993.  These treatment 
records may be relevant to this claim, in that they may 
reflect pertinent psychiatric history for the appellant and 
they pre-date his claim for compensation.  An effort to 
obtain them is therefore warranted.  See Robinette v. Brown, 
8 Vet. App. 69 (1995).

Accordingly, while the Board regrets the delay, this case is 
REMANDED for the following:

1.  Ask the appellant to complete NA Form 
13055.  After it is completed, forward it 
to the National Personnel Records Center 
(NPRC) and request that a special search 
be made in order to obtain any additional 
service medical or clinical records 
pertaining to the appellant, including a 
search of all applicable secondary 
sources.

2.  Contact the United States Army 
Chemical Center at Fort McClellan, 
Alabama, and the United States Army 
Chemical & Biological Defense Command at 
Aberdeen Proving Ground, Maryland, and 
request information on the study entitled 
"Human Engineering Evaluation of 
Prototype Field Decontamination Kit" 
conducted at the Army Chemical Center in 
Maryland in July 1957.  Request that a 
search be made for any records 
specifically pertaining to the 
appellant's participation in that study, 
to include any medical and clinical 
records.  If the effort to obtain 
information from these facilities is 
unsuccessful, contact any additional 
referenced source.

3.  Request that the appellant complete 
the necessary release for the medical 
professional or facility that treated him 
for depression in 1993, so that the RO 
can request these records.  If the RO is 
unable to obtain these records, tell the 
appellant and his representative, so that 
he will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  
38 C.F.R. § 3.159(c) (1998).

4.  Obtain and associate with the claims 
file the appellant's medical records from 
the VA Medical Center in Tuscaloosa for 
all treatment from May 1997 to the 
present, to include records from 
hospitalization in December 1998.

5.  After completion of the above 
evidentiary development, readjudicate the 
appellant's claim for service connection 
for an acquired psychiatric disorder, 
with consideration of any additional 
information obtained upon remand.  If the 
benefit sought on appeal remains denied, 
provide the appellant and his 
representative a supplemental statement 
of the case, and allow an appropriate 
period for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to obtain additional medical 
evidence.  No inference should be drawn regarding the final 
disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 1999).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



